 


 HR 5317 ENR: To repeal section 2141 of the Revised Statutes to remove the prohibition on certain alcohol manufacturing on Indian lands.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen 
H. R. 5317 
 
AN ACT 
To repeal section 2141 of the Revised Statutes to remove the prohibition on certain alcohol manufacturing on Indian lands. 
 
 
1.Repeal of prohibition on certain alcohol manufacturing on Indian landsSection 2141 of the Revised Statutes (25 U.S.C. 251) is repealed. 2.No effect on taxation or State authority to regulate alcohol within State borders (a)No effect on taxationNothing in section 1 or the repeal made by section 1 shall affect State or Federal taxation. 
(b)State authority unaffectedNothing in section 1 or the repeal made by section 1 shall diminish, enlarge, or otherwise affect a State’s authority to regulate the importation and sale of alcoholic beverages within its own borders, including State authority over the manufacture, distribution, transportation, or sale of intoxicating liquors.  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 